Citation Nr: 0636371	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  04-11 759A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.  

2.  Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine (a "back disorder").

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel
INTRODUCTION

The veteran served on active duty from February 1945 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.


FINDING OF FACT

There is no evidence of a bilateral knee disorder, 
degenerative joint disease of the lumbosacral spine, 
bilateral hearing loss, or tinnitus in service, and no 
competent evidence of a nexus between the current diagnoses 
of these disorders and his period of active service many 
years ago.


CONCLUSION OF LAW

Service connection for a bilateral knee disorder, 
degenerative joint disease of the lumbosacral spine, 
bilateral hearing loss, and tinnitus is not established.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection will be 
granted for disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  However, that 
an injury or disease occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

The veteran served on active duty from February 1945 to April 
1946.  He contends that service connection for a bilateral 
knee disorder, degenerative joint disease of the lumbosacral 
spine, bilateral hearing loss, and tinnitus is warranted 
because these disorders are the result of his parachuting 
activities during his period of active duty service.  

The veteran's service records are presumed destroyed by the 
July 1973 fire at the National Personnel Records Center 
(NPRC) in St. Louis and further attempts to obtain them are 
found to be futile.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991) (heightened obligation to explain 
findings and carefully consider benefit of the doubt rule 
where government records presumed destroyed.)  

Notwithstanding the absence of the veteran's service medical 
records, his service discharge document, WD AGO Form 53-55, 
shows that he graduated from a parachute course, his military 
occupational specialty was a cook, and he had no service 
outside the continental United States.  As a result, for the 
limited purposes of this decision, the Board will assume that 
the veteran may, at one time during his service more than 50 
years ago, injured his back and knees.  Further, the Board 
will assume that he was exposed to loud noise during his 
active service.  

The first post-service evidence of bilateral knee and 
lumbosacral spine impairment is in May 1982, thirty-six years 
after the veteran's separation from service.  Specifically, 
an October 2003 statement from the veteran's private 
physician reflects that the veteran had been followed in this 
private practice since May 1982 for arthritic problems which 
include his lumbosacral spine and knees.  This statement 
further notes that the veteran's arthritis, involving both 
knees and lumbosacral spine, would certainly be aggravated by 
his activities as a paratrooper during his period of active 
duty service.  However, in January 2004, this private 
physician submitted another statement which reflects that, 
while the veteran has been treated for arthritis of his knees 
and low back, there are no significant findings that would 
constitute a diagnosis leading to the findings of disability.  
This finding appears to provide evidence against this case. 

Importantly, indications arthritis do not clearly indicate 
the residuals of a back or knee injury, providing evidence 
against this claim.  Nothing in the record indicates that the 
veteran has the residuals of a back or knee injury, simply 
arthritis.  In this regard, the veteran's claim for benefits 
indicates that the veteran is currently 86 years old. 

Similarly, the first post service evidence of hearing loss 
and tinnitus is fifty-six years after the veteran's discharge 
from active duty and consists of an October 2002 report of VA 
Audiology Consultation which reflects that the veteran 
complained of minor reduced hearing and tinnitus.  A February 
2003 VA Ambulatory Care Note reflects that it is possible 
that noise exposure decades ago, during the veteran's 14 
month military service as a paratrooper, contributed to his 
hearing loss and tinnitus.  This opinion is confirmed by an 
October 2003 statement from the veteran's private physician, 
an otolaryngologist.  Specifically, this physician notes that 
the veteran sustained acoustical trauma during active duty 
and it is possible that a portion of his hearing loss and 
tinnitus could be related to his prior noise exposure.  

There is a long line of cases where the Court has rejected 
medical opinions as being too speculative to provide the 
degree of certainty required for medical nexus evidence.  In 
Bloom v.West, 12 Vet. App. 185 (1999), the Court found 
unpersuasive the unsupported physician's statement that the 
veteran's death "could" have been caused by his time as a 
prisoner of war.  In Stegman v. Derwinski, 3 Vet. App. 228 
(1992), the Court held that evidence favorable to the 
veteran's claim that did little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure was insufficient to establish 
service connection.  Similarly, in Tirpak v. Derwinski, 2 
Vet. App. 609 (1992), the Court found that medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related, is too 
speculative to establish the presence of the claimed disorder 
or any such relationship.  

The opinions in support of the veteran's claims are based on 
an uncorroborated history of parachute jumping during his 
period of active duty service and the veteran belief that he 
has had problems with these disorders since World War II.   
The veteran's history is somewhat contradicted by the 
veteran's service discharge document, which shows that while 
he graduated from a parachute course, his military 
occupational specialty was a cook, and he had no service 
outside the continental United States.  

In any event, the Board finds that the probative value of 
these opinions is greatly reduced and not persuasive when 
weighed with the remaining medical evidence of record, which 
demonstrates that the initial onset of his claimed disorders 
was approximately thirty-six years after service for his 
knees and low back and fifty-six years after service for his 
hearing loss and tinnitus.  See Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) (medical opinion premised on 
unsubstantiated account is of no probative value and does not 
serve to verify the occurrences described); Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (Board is not bound to accept 
doctor's opinion based exclusively on claimant's 
recitations).  

Medical history provided by a veteran and recorded by an 
examiner without additional enhancement or analysis is not 
competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  However, the U.S. Court of Appeals for 
Veterans Claims (Court) has held that VA can not reject a 
medical opinion simply because it is based on a history 
supplied by the veteran and that the critical question is 
whether that history was accurate.  Kowalski v. Nicholson, 19 
Vet. App. 171 (2005); see, e. g.,Coburn v. Nicholson, 19 Vet. 
App. 427, 432 (2006) (reliance on a veteran's statement 
renders a medical report incredible only if the Board rejects 
the statements of the veteran).  

In this case, the Board must find that the post-service 
medical evidence provides evidence against the veteran's 
claims by showing that his claimed disorders began many years 
after service.  Specifically, the medical evidence of record 
is silent with respect to complaints or findings referable to 
a bilateral knee disorder and degenerative joint disease of 
the lumbosacral spine until 1982 and bilateral hearing loss 
and tinnitus until 2002.  These gaps from the date of the 
veteran's discharge from active duty service until the 
initial diagnoses of his claimed disorders provide evidence 
against his claims as they indicate no relationship between 
service and his claimed disabilities.  The United States 
Court of Appeals for the Federal Circuit has determined that 
such a lapse of time is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 230 
F.3rd 1330, 1333 (Fed. Cir. 2000).

In this case, the Board rejects the veteran's statements that 
he has had problems with these disorders since his discharge 
from service many years ago. 

The veteran may believe that his claimed disorders are 
service connected and that there is a causal relationship 
between his period of active duty service and the current 
diagnoses of his claimed disorders.  However, the Board notes 
that there is no indication that the veteran possesses the 
requisite knowledge, skill, experience, training, or 
education to qualify as a medical expert for his statements 
to be considered competent evidence.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  Lay 
persons are not considered competent to offer medical 
opinions regarding causation or diagnosis.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  With regard to his 
apparent belief that his claimed disabilities are a result of 
his period of active duty service, the overwhelming weight of 
the medical evidence does not support such a finding, 
including a gap of many years between service and the initial 
diagnoses of his claimed disorders.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107.

The Board notes that VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in May 2003 
and provided to the veteran prior to the August 2003 rating 
decision on appeal as well as a letter dated in December 2003 
and provided to the veteran prior to the March 2004 rating 
decision on appeal satisfy the duty to notify provisions as 
these letters discuss the criteria with respect to the 
veteran's claims for service connection as well as when to 
submit evidence to protect his entitlement to benefits from 
the earliest possible date.  The Board notes that the veteran 
was not informed that a disability rating and effective date 
would be assigned if his claims were granted.  However, since 
the veteran's claims for service connection are being denied, 
no disability rating or effective date will be assigned.  
Therefore there can be no possibility of any prejudice to the 
veteran.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As for the duty to assist, the claims file contains all 
available evidence pertinent to the claim, including VA and 
private medical records and statements, which adequately 
address the requirements necessary for evaluating the claims 
decided herein.  Moreover, a December 2003 statement from the 
veteran reflects that he has no additional medical evidence 
to submit.  Thus, as there is no indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

In this regard, it is noted that the veteran's VA Form 9, 
Appeal to Board of Veterans' Appeals, includes his contention 
that he served as a paratrooper during his period of active 
duty service and that he served as a cook only during the 
last one and one half months of this service.  Accordingly, 
he request that his pay records be obtained to reflect that 
he was in receipt of hazard pay.  However, inasmuch as the 
veteran's service is reflected by the discharge document, WD 
AGO Form 53-55, which is of record; the Board finds that it 
is not necessary to obtain the veteran's pay records.  Simply 
stated, the Board has assumed that the veteran was exposed to 
loud noises during his service and that he may have injured 
his knees and back during service.  What the Board has 
rejected is the contention that any of these problems 
resulted in the veteran's current disorders decades after 
service.            

The Board notes that an etiological opinion has not been 
obtained.  However, the Board finds that the evidence, 
discussed above, which demonstrates that the initial onset of 
his claimed disorders was approximately thirty-six years 
after service for his knees and low back and fifty-six years 
after service for his hearing loss and tinnitus, warrants the 
conclusion that a remand for an examination and/or opinion is 
not necessary to decide the claims on appeal.  See 38 C.F.R. 
§ 3.159 (c)(4).  As service and post-service medical records 
provide no basis to grant these claims and provide evidence 
against the claims, the Board finds no basis for a VA 
examination to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case. 

There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As the evidence establishes that the veteran has 
been afforded a meaningful opportunity to participate in the 
adjudication of his claims, he was provided notice with 
respect to the requirements for service connection, his 
claims were subsequently readjudicated in statements of the 
case dated in March 2004 and June 2004, and there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless error.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) and Overton v. Nicholson, No. 02-1814 
(September 22, 2006) (Reviewing the entire record and 
examining the various predecisional communications, the Court 
concluded that the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claim, as the Board has done in this 
case.)  

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the veteran 
is not prejudiced by the Board's adjudication of his claims.

ORDER

Entitlement to service connection for a bilateral knee 
disorder, degenerative joint disease of the lumbosacral 
spine, bilateral hearing loss, and tinnitus is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


